Title: To Benjamin Franklin from Rodolphe-Ferdinand Grand, 9 December 1782
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Ferdinand Grand’s resources were stretched to their limit. He was besieged by demands from the various American peace commissioners to pay loan office certificates and other expenses, and by requests from Robert Morris to pay bills of exchange. Moreover, an interest payment on the 1781 Dutch loan arranged by France had come due on November 5. In mid-December Grand drafted for Franklin’s signature two letters regarding financial assistance from France and the Netherlands, which he hoped the American minister would send. Franklin sent neither.
The first one, intended for Vergennes, was enclosed with the present letter. In it, Franklin acknowledges receipt of a letter from Vergennes (now missing) that promised to apprise Finance Minister Joly de Fleury of Franklin’s request for 1,000,000 l.t. Franklin specifies that Fleury should pay Grand half that sum on December 15 and the remainder at the end of the month. He thanks Vergennes for assuring him that he will no longer have to rely on new funds to satisfy Congress’ drafts as regards the loan office. He will inform Congress of this arrangement at the first opportunity, and requests a memorandum that he could send to Congress regarding the 6,000,000 l.t. that Vergennes granted “dans le temps.”
We have found no trace of either Franklin’s having asked for one million livres (presumably an advance on the loan he requested on November 8) or anything resembling a commitment from Vergennes. Franklin did visit Vergennes “a few days” after the preliminaries were signed; whether the two discussed the loan at that time is not known.
The second draft letter that Grand provided to Franklin was written on December 13 and evidently was intended for the consortium of bankers in the Netherlands who were handling the loan being raised by John Adams. In it Franklin acknowledges the consortium’s letter of December 2 (now missing) and expresses confidence that they will not refuse the American commissioners’ request for whatever funds might remain from that loan, once Morris’ drafts have been deducted. Repayment is assured. He then lists the Americans’ obligations, which exceed their credit by 28,695 l.t. 4 s., not including the 1,567,000 l.t. they will have to pay for anticipated bills from Morris.
 
MonsieurParis ce 9 De 82
Vous mavés permis de vous donner mes idées, notre derniere conversation ma fait naitre celle que vous trouverés dans le projet de Lettre dautre part pour mr De Vergennes, & que je vous Soumet monsieur persuadé que Si vous n’en faites pas usage vous demanderés Cependant a ce ministre Les payements que jindique puis quils Sont indispensables. Jay Lhonneur d’etre plus que persone monsieur votre tres humble & tres obeisst servitr
Grand
